Citation Nr: 1750692	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1971 to March 1975 and from December 1975 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to service connection for a bilateral hand disability, bilateral leg disability, and bilateral foot disability, and granted an increased rating of 20 percent for a low back disability.  

The Veteran continues to appeal for a higher rating of service-connected low back disability.  The Board finds that the March 2010 rating decision was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

The issues on appeal were previously before the Board in September 2016, and the claims were remanded to the Agency of Original Jurisdiction (AOJ) for a VA examination and additional record development.  The Board finds that the AOJ substantially complied with September 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the Board finds that a remand for further record development is necessary prior to rendering a decision on the appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A  (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

Within the Veteran's May 2009 claim for entitlement to service connection for a bilateral hand disability, bilateral leg disability and bilateral foot disability, and for entitlement to an increased rating for a low back disability, the Veteran requested for VA to obtain his treatment records from the Jacksonville, Florida VA Medical Center (VAMC) and the Daytona, Florida VAMC.  In a subsequent Authorization and Consent to Release Information form dated August 2009, the Veteran similarly authorized VA to obtain his treatment records from the Jacksonville, Florida VAMC and Daytona, Florida VAMC, however, to date, these records have not been associated with the Veteran's claims file.

In February 2017, the Veteran was afforded a VA examination, but in light of the above deficiency, the Board finds that remand is also necessary for a new VA spine examination to determine the current severity of the Veteran's service-connected low back disability upon review of a complete record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Dayton, Florida VAMC and Jacksonville, Florida VAMC.  The Veteran has submitted authorization for the release of treatment records for these facilities in a VA Form 21-4142 dated August 2009.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all outstanding evidence has been associated with the record, schedule the Veteran for an appropriate VA examination to address the current severity of service-connected low back disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

 4. After all development has been completed, the AOJ should review the claims again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.









(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




